Title: To Thomas Jefferson from Samuel Smith, 8 October 1800
From: Smith, Samuel
To: Jefferson, Thomas



Dear Sir/
Montebello. Near Baltimore 8t. Octr. 1800

Mr. Iznardi Consul of the U:S—has arrived in Baltimore from Cadix, the Old Gentle[man] on his arrival wrote you, to which having no Answer [he] Concludes his Letter has miscarried either in the us [ual ] Way, or for want of proper direction—He informs me from Philadelphia, that he brought with him from Cadix some particular Wine for his friends among Others two Casks for your Use which he [asks] me to forward—Do me the favor to say to w[hose] Care in Richmond they shall be sent—
The Elections for the City & County of Baltimore are Closed, both in favor of the Repub. The City—1100 to 294-The County 995 Fed.—2035 Repub—It has exceeded our most sanguine expectations—I [have] Reason to believe that 49 Republicans will be sent to our He. of Delegates—40 will be sufficient to prevent a Change in our present Mode of Elec[tion.] If no Alteration should take place I think we [can] with safety Count on 5 perhaps 6 Votes for the Republican Candidate for President & Vice President—I am sir
With sentiments of real Regard Your friend & servt

S. Smith

